Citation Nr: 0211493	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-18 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 30, 1962, to 
October 9, 1962, and had several additional periods of active 
duty for training with the Mississippi Army National Guard 
from April 1956 until April 1964.

In October 1994, the Board issued a decision denying service 
connection for back disability.  In July 1999 the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA) issued a rating decision finding that 
new and material evidence had not been submitted to reopen a 
claim of service connection for residuals of a back injury.  
The veteran appealed this decision to the Board.  

In January 2001, the Board found that new and material 
evidence had been submitted to reopen the veteran's claim.  
After reopening the claim, the Board remanded the issue of 
entitlement to service connection for residuals of a back 
injury to the RO for further evidentiary development.  Said 
development having been completed, the case is returned to 
the Board for further appellate review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The preponderance of the evidence shows that his current 
back disability is not etiologically related to an inservice 
injury or disease. 


CONCLUSIONS OF LAW

The appellant's current back disability is not shown to have 
been incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 101(24), 1110, 1111, 5107 (West 1991 & Supp. 
2001); 38 C.F .R. § 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the course of this appeal.  Similarly, in a 
March 2001 letter, the veteran was informed of the provisions 
of the VCAA, what information was needed from the veteran and 
what VA was doing to assist him in the development of his 
claim.  Accordingly, the Board finds that the duty to inform 
the veteran of required evidence to substantiate his claim 
has been satisfied.  38 U.S.C.A. § 5103(a).  

The VCAA also provides that VA has a duty to assist the 
claimants in developing their claims.  VA is specifically 
required to make "reasonable efforts to obtain relevant 
records (including private records)."  38 U.S.C.A. § 5103A.  
The veteran has contended that he received medical treatment 
at Camp Shelby, Mississippi, for a back injury in the early 
1960s.  In response to a request for medical records, an 
individual at the Headquarter of Camp Shelby informed VA that 
records for personnel previously assigned to Camp Shelby were 
forwarded to the Military Department of the State of 
Mississippi.  In August 2001, the Mississippi Military 
Department furnished a copy of the veteran's service personal 
records along with copies of medical examination reports 
dated in 1956 and 1960.  In August 2001, the Medical 
Coordinator at Camp Shelby informed the RO that no medical 
records were on file for the veteran at that facility.  In 
light of the efforts set forth above, the Board finds that VA 
has fulfilled its duty to assist the veteran in obtaining 
pertinent service records.  

The veteran has not referenced, nor does the evidence show, 
the existence of any additional medical evidence that is not 
presently associated with the claims folder and which is 
obtainable.  It is noted that the veteran alleges private 
medical treatment for back problems since the 1960; however, 
in an August 1994 statement, he indicated that he had been 
informed by his doctors that these records were destroyed and 
no longer obtainable.  According, the Board finds that VA's 
duty to assist the claimant in this regard is satisfied.  
38 U.S.C.A. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)).

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded a November 1993 VA examination 
addressing his claimed service connected back disability.  In 
addition, VA has obtained subsequent private and VA medical 
records pertaining to his present back disability.
 
The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself. 
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Evidentiary Background:  The veteran served on active duty 
for training (ACDUTRA) with the Mississippi National Guard.  
These periods include the following dates: August 12, 1956 to 
August 26, 1956; June 9, 1957 to June 23, 1957; July 20, 1958 
to August 3, 1958; July 12, 1959 to July 26, 1959; June 26, 
1960 to July 10, 1960; June 16, 1961 to July 2, 1961; July 8, 
1962 to July 22, 1962; and June 9, 1963 to June 23, 1963.  
Additionally, as the result of mobilization, he had a period 
of active service from September 30, 1962, to October 9, 
1962; 

A March 1960 National Guard examination report indicates that 
the veteran's spine was within normal limits.  Similarly, the 
report of a mobilization examination in October 1962 did not 
indicate any complaints of back problems and examination of 
the veteran's spine was within normal limits.  Neither report 
contains any history of a back injury or evidence of back 
disability. 

Post service medical evidence includes the report of a 
Doctor's Hospital of Jackson October 1967 physical 
examination which was within normal limits, and X-rays of the 
spine at that time were normal.  Also, when the veteran was 
hospitalized at St. Dominic-Jackson Memorial Hospital in 
September 1978, physical examination was reported as normal.  

The first post service evidence related to back disability is 
found in clinical records from E. E. Bobo, M.D., dated from 
April 1972 to February 1993.  These records show that in 
August 1985 the veteran was seen with complaints of back 
pain.  

The veteran filed his initial claim for service connection 
for a back disability in November 1990.  He reported that he 
had back problems as a result of heavy lifting while in the 
National Guard.

When the veteran was seen in January 1991, two months after 
he filed his initial claim for compensation for back 
disability, he gave a long history of low back trouble.  He 
said he could do no lifting and thought this occurred from 
lifting while he was in the National Guard.

In various statements dated in August 1993, May 1996, May 
2001, and July 2001, L Alfred Norville, D.C., reported that 
the veteran had been under his care since July 1986 and was 
treated for intervertebral disk syndrome with low back pain.  
Dr. Norville stated that the veteran had suffered from this 
chronic condition for years.

At a November 1993 VA examination, the veteran reported that 
in about 1960, he experienced back pain while lifting boxes 
at Camp Shelby in the National Guard and said he was put on 
profile.  He also reported that he worked in construction, 
was self-employed and did carpentry.  On examination, the 
physician noted shortening of the left lower extremity.  The 
impression following examination was history of low back 
strain followed by chronic strain and suggestion of left root 
irritation, undetermined level.  The physician stated that 
the history of single strain 
suggested an element of trauma but that the leg length 
discrepancy would account for chronic postural strain and the 
back being more vulnerable to degenerative arthritis.  X-rays 
of the lumbosacral spine showed marked generalized 
osteoporosis and slight narrowing of the L5-S1 disc space.

VA outpatient treatment records dated from July 1996 to June 
2001 show that the veteran was treated for low back pain.

In January 2000, the veteran testified at a hearing before a 
RO hearing officer.  He reported that he had injured his back 
lifting boxes while serving with the National Guard in 1962.  
He reported that he received treatment at the dispensary at 
Camp Shelby.  He reported that his back problems flared up 
numerous times throughout his time in the National Guard and 
that he received treatment from private doctors beginning in 
1962.  He reported that no doctor had told him that his 
present condition was related to his service.  He was told 
merely that it was a residual of an accident.

In a February 2000 statement, Dr. C.G. Groh, a private 
chiropractor, reported that he had treated the veteran 
approximately thirty years ago for a low back condition.  
However, Dr. Groh did not have any records of the veteran's 
visit and could not state the exact date that he began 
treating the veteran.   

In a July 2001 statement, the veteran's ex-wife reported that 
she was married to the veteran when he hurt his back doing 
some heavy lifting at Camp Shelby.  He had trouble sleeping 
and would have pain if he moved a certain way.  She believed 
that this happened in 1963 and that the veteran was treated 
numerous times by Dr. Groh.  The veteran was still having 
problems with his back when they divorced.  She asserted that 
the veteran was a very honest man and that if he said he had 
problems with his back due to that injury, then he did.  


Legal Criteria:  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  Active military, naval, or air 
service includes any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis:  The veteran contends that his present back 
disability is due to an injury that occurred as a result of 
heavy lifting while he was serving with the Mississippi Army 
National Guard during the early 1960's.  After a review of 
the record, the Board finds that the preponderance of the 
evidence is against his contentions.  Accordingly, his claim 
fails.

The service medical records for the veteran do not show any 
complaints, treatment, or diagnosis of a back injury or 
disability.  Similarly, the veteran's service personnel 
records are silent for any report of a back injury.  Despite 
his assertions that he received treatment for back pain from 
private physicians in 1962, the Board notes that examinations 
in conjunction with hospitalizations in 1967 and 1978 are 
negative for any back complaints or diagnoses.

According to the statement form Dr. Groh, he treated the 
veteran for back pain approximately 30 years prior to his 
February 2000 statement.  Thus, he apparently treated the 
veteran for back pain in the late sixties or early seventies.  
However, Dr. Groh was unable to identify the dates of 
treatment as records were unobtainable.  Similarly, Dr. Groh 
does not attribute the veteran's back pain to the veteran's 
alleged in-service injury.

The first available post-service treatment records showing 
complaints of back pain are dated in 1985, approximately 21 
years following his discharge from the National Guard.  While 
the veteran's physicians have noted that he has a long 
history of back problems, no health care provider has linked 
his present back problems to his service with the National 
Guard.  While the November 1993 VA examination notes a 
history of a back injury dating to about 1960, it appears 
that the examiner was merely reciting history as provided by 
the veteran as available service medical and personnel 
records are silent for any back injury.  In LeShore v. Brown, 
8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence". . . [and] a bare 
transcription of a lay history is not 
transformed into "competent medical 
evidence" merely because the transcriber 
happens to be a medical professional.

Accordingly, the Board finds the recitation of history 
provided in the November 1993 examination report to be 
unpersuasive.  The Board gives greater weight to the absence 
of documentation of any back disability whatsoever until 
years after the veteran's release from the National Guard and 
finds that the veteran does not have a chronic back 
disability related to the claimed back injury in service.

The Board has considered the statements of the veteran's and 
his ex-wife regarding a history of back pain dating back to 
his National Guard service in the 1960's.  However, the 
evidence does not show that either of them has the medical 
knowledge or training requisite for the rendering of clinical 
opinions.  Therefore, while the veteran is competent to say 
that he hurt his back while performing work with the National 
Guard and his ex-wife is competent to say she witnessed his 
pain, neither is competent to say that he has present back 
disability resulting from a particular in-service incident.  
Thus, the Board must find that their contentions with regard 
to the etiology of any current back disability to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a residuals of a back injury.


ORDER

Service connection for residuals of a back injury is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

